 Case 2:20-cv-00485-JB-B Document 9 Filed 12/22/20 Page 1 of 1   PageID #: 41



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

MANSFIELD BARGE,                      *
                                      *
       Plaintiff,                     *
                                      *
vs.                                   * CIVIL ACTION NO. 20-00485-JB-B
                                      *
AIRBUS AMERICAS,                      *
                                      *
       Defendant.                     *

                                   ORDER

       After due and proper consideration of all portions of this

file   deemed   relevant   to   the   issues   raised,    and    a   de   novo

determination of those portions of the Report and Recommendation

to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as

the opinion of this Court. It is ORDERED that Plaintiff’s action

is DISMISSED without prejudice for failure to prosecute this action

and to comply with the Court’s Orders.

       DONE and ORDERED this 22nd day of December, 2020.

                                         /s/ JEFFREY U. BEAVERSTOCK
                                         UNITED STATES DISTRICT JUDGE
